DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 1-20 of U.S. Patent Nos. 10016602 and 10265526. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 8, “electrical stimulation signals” are vague as they are used in line 1.  If they are the same then “the electrical stimulation signals” should be used, and if they are different then another modifier should be used to distinguish the two.  In line 8, “which can be 
	In claim 2, “can be” is vague.
	In claims 3 and 15, “at any value within 12.7 mA to -12.7 mA” is vague as it is unclear if this is meant that the system must operate over the entire range or if the stimulation value must be any value within that range.  The examiner has interpreted the claims as requiring any value within that range and not operating over the entire range.
	In claims 7, 9, 19, and 20, the claims are incomplete for omitting structural cooperative relationship between elements for not connecting the timing generator or power level shift circuit to any other element of the asic and is just listing parts of the asic.
	In claim 9, “a power good line” is vague since claim 1 has the asic sending the power up signal to the microcontroller.  It is unclear what additional limitation claim 9 adds to claim 1.
	In claim 12, the “housing” is inferentially included and it is unclear if it is being positively recited or functionally recited.  It is suggested to first state the system “further comprises” a housing.
	In claim 13, the claim is incomplete for omitting structural cooperative relationship between elements for not connecting the RF antenna to any other element in the system.
	In claim 14, in line 7, “electrical stimulation pulses” is vague as line 2 has electrical signals being produced.  It is unclear if these are the same element or different elements.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Faltys et al (2011/0190849).  Faltys discloses the use of an implantable stimulator housing (e.g. figures 1, 3, 4, etc.) having a circuit board/substrate (e.g. figures 10, 11, paras. 22, 23, 28, etc.) that contains an ASIC and microcontroller/MCU (e.g. figure 24, etc.) where the system does have leads (e.g. para. 124, etc.; and is therefore capable of being used for spinal stimulation therapy as the leads can be attached to spinal nerves or the housing can be placed near the spinal cord, etc.), uses an external and internal RF antenna and rechargeable battery to receive power and commands (e.g. paras. 24, 26, 35, etc.) to provide biphasic stimulation (e.g. paras. 165, 177, etc.) in a range of +- 12.7 mA, 10-2000 uS, and 0.5-1200 Hz (e.g. sufficient specificity of claimed stimulation parameters in Table 1, etc.).  Faltys discloses the ASIC is used for overall power management (e.g. figure 24A, power management block, etc.) that receives digital data from the MCU (e.g. figure 24A, lines tx, pha/b, sbus, etc.), performs signal processing necessary to generate stimulation therapy (e.g. figure 24A, stimulator and power management blocks, etc.), that has a power good line/power up line to power up the microcontroller when it has powered down (e.g. figure 24A, timer and oscillator, para. 186, etc.), and power level shift circuits (e.g. figure 24B, para. 183, VDD regulator, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/29/2021